                   Case 20-12053-BLS       Doc 75       Filed 09/29/20     Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISCTRICT OF DELAWARE

    In re:                                          )     Chapter 11
                                                    )
    SECURITY FIRST CORP., 1                         )     Case No. 20-12053 (BLS)
                                                    )
                         Debtor.                    )     Related Docket No. 33

                    NOTICE OF FILING OF CERTAIN AMENDMENTS TO
                     (I) SCHEDULE E/F, PART 2 AND (II) SCHEDULE G

             PLEASE TAKE NOTICE that, pursuant to Rule 1009(a) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 1009-2 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), and the Court’s Order (A) Establishing Bar Dates for Filing Proofs of Claim and

(B) Approving Form, Manner, and Sufficiency of Notice Thereof [Docket No. 25] (the “Bar Date

Order”) entered on September 3, 2020, the above-captioned debtor and debtor in possession (the

“Debtor”) hereby (i) amends Schedule E/F, Part 2 to add the claims set forth on Exhibit 1

(“Amended Schedule F”), and (ii) amends Schedule G to add the contract parties as set forth on

Exhibit 2 (“Amended Schedule G”). Amended Schedule F and Amended Schedule G amend and

supplement the Schedules, and do not otherwise supersede or replace the Schedules. For the

avoidance of doubt, the claims identified on Amended Schedule F are nonpriority unsecured

claims.

             PLEASE TAKE FURTHER NOTICE that, pursuant to the Bar Date Order, the

deadline for holders of claims identified on Amended Schedule F (Exhibit 1) that dispute the




1
 The Debtor’s last four digits of its U.S. federal tax identification number are 6286. The address for the
Debtor’s headquarters is 27762 Antonio Parkway, Suite L1 #442 Ladera Ranch, CA 92694, although the
Debtor no longer maintains a physical office.
               Case 20-12053-BLS         Doc 75     Filed 09/29/20      Page 2 of 7




amount or classification of their scheduled claim to file a Proof of Claim shall be October 14,

2020 (the “Amended Scheduled Bar Date”). Under the Bar Date Order, any holder of a claim

against the Debtor, other than those not required to file a proof of claim pursuant to the

terms of the Bar Date Order, who fails to file a proof of such claim in accordance with the

Bar Date Order on or before the Amended Scheduled Bar Date, shall not be treated as a

creditor with respect to such claim for the purposes of voting and distribution in these

chapter 11 cases.

       All rights of the Debtor and its estate to (i) object to any proof of claim on any grounds,

(ii) dispute, or assert offsets or defenses to, any claim reflected on the Schedules, or any

amendments thereto, including the Amended Scheduled Claims and Amended Executive

Contracts, as to amount, liability, priority, classification, or otherwise, and (iii) subsequently

designate any claim as disputed, contingent, unliquidated, or undetermined are reserved. In

addition, the Debtor and its estate reserves its right to further amend its Schedules, including with

respect to the claims addressed herein, in accordance with the Bankruptcy Rules, the Local Rules,

and the Bar Date Order.

Date: September 29, 2020                      SULLIVAN ∙ HAZELTINE ∙ ALLINSON LLC
      Wilmington, DE

                                               /s/ William A. Hazeltine
                                              William D. Sullivan (No. 2820)
                                              William A. Hazeltine (No. 3294)
                                              919 North Market Street, Suite 420
                                              Wilmington, DE 19801
                                              Tel: (302) 428-8191
                                              Fax: (302) 428-8195
                                              Email: bsullivan@sha-llc.com
                                                       whazeltine@sha-llc.com

                                              Proposed Counsel for the Debtor
                                              and Debtor-in-Possession
                                   Case 20-12053-BLS                  Doc 75                  Filed 09/29/20     Page 3 of 7
   Fill in this information to identify the case :

   Debtor
                   Security First Corp.

   United States Bankruptcy Court for the:                            District of Delaware
                                             ---------                              (State)

   Case number      20-12053 (BLS)
   (If known)

                                                                                                                                   ii Check if this is an
                                                                                                                                      amended filing
 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206AIB) and on Schedule G: Executory Contracts and Unexpired Lesses
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space Is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part Included in this form.

                List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
   llO No. Go to Part 2.
   0 Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority In whole or In part. If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                              Total claim          Priority amount
   Priority creditor's name and malling address             As of the petition filing date, the claim Is: $                        $ _ _ __ __
                                                            Check all that apply.                          --------
                                                            0   Contingent
                                                            D   Unliquldated
                                                            D   Disputed
   Date or dates debt was incurred                          Basis for the claim:


   Last 4 digits of account                                 Is the claim subject to offset?
   number _ _ _ _                                           D No
                                                            D Yes
   Specify Code subsection of PRIORITY unsecured
,_________
   claim: 11 U.S.C. § 507(a) L__)


   Priority creditor's name and malling address             As of the petition filing date, the clalm Is: $                        $._ _ _ __        _
                                                            Check all that apply.                          - --       -     ----
                                                            0   Contingent
                                                            D   Unliquldated
                                                            D   Disputed
   Date or dates debt was Incurred                          Basis for the claim:


   Last 4 digits of account                                 Is the claim subject to offset?
   number                                                   D No
                                                            D Yes
   Specify Code subsection of PRIORITY unsecured
   claim: 11 U.S.C. § 507(a) L__)


   Priority creditor's name and malling address            As of the petition filing date, the clalm Is: $                         $_ _ _ _ __
                                                            Check all that apply.                          --------
                                                            0   Con tingent
                                                            D   Unllquldated
                                                            0   Disputed
   Date or dates debt was Incurred                          Basis for the claim:


   Last 4 digits of account                                Is the claim subject to offset?
   number                                                  D No
                                                           0 Yes
   Specify Code subsection of PRIORITY unsecured
   claim: 11 U.S.C. § 507(a) L__)




 Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                  page 1 of l__
                     Security First Corp.
    Debtor                        Case 20-12053-BLS                Doc 75         Filed 09/29/20
                                                                                           Case numberPage
                                                                                                      (llI'flownj 4 of   7 (BLS)
                                                                                                                  20 - 12053
                    Name


 • :.F.Tia-.lll   List All Creditors with NONPRIORITY Unsecured Claims

  3. List in alphabetical order all of the creditors with non priority unsecured claims. If the debtor has more than 6 creditors with non priority
     unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                             Amount of clalm

~       Nonprlority creditor's name and malling address                  As of the petition filing date, the claim is:        228.19
                                                                         Check all that apply.                           $
         American ExEress
                                                                         0 Contingent
         P.O. BoxOOOl                                                    0 Unllqllidaled
         I.cs Aagell's CA 2QQ26-8QQQ                                     0 Disputed
                                                                         Basis for the claim:

        Date or dates debt was Incurred                                  Is the clalm subject to offset?
                                                                         0 No
        Last 4 digits of account number         ----                     0 Yes
                                                                                      -         --                       - - ---                         --
W.nprlority creditor's name and mailing address                 As of the petition filing date, the clalm Is:                0.00
                                                                                                                         $
       Colonial Life & Accident Company - Life Insurance Policy Check all that apply.
       Processing Center
                                                                0 Contingent
                                                                0 Unllquldated
       P.O. Box 1365                                            0 Disputed
       Columbia, SC 29202-1365
                                                                         Basis for the claim:

        Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                         0 No
        Last 4 digits of account number         ----                     0 Yes
~       Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:   $ 0.00
                                                                         Check all that apply.
        IBM Corporation
        K03G2C
                                                                         0 Contingent
                                                                         0 Unllquldated
        650 Harry Road                                                   0 Disputed
        San Jose, CA 95120
                                                                         Basis for the claim:

       Date or dates debt was Incurred                                   Is the claim subject to offset?
                                                                         0 No
       Last 4 digits of account number          ----                     0 Yes
~      Nonpriorlty creditor's name and malling address                   As of the petition filing date, the clalm Is:   $ 0.00
       The UPS Store-Mailbox Agreement                                   Check all that apply.
       21162 Antomo Pkwy, Ste LI,                                        0 Contingent
       Ladera Ranch, CA 92694-1141                                       0 Unliquidated
                                                                         0 Disputed
                                                                         Basis for the clalm:

       Date or dates debt was Incurred                                   Is the claim subject to offset?
                                                                         0 No
       Last 4 digits of account number          ----                     0 Yes
::!J   Nonprlorlty creditor's name and mailing address
       Wilson &Co.
                                                                         As of the petition flllng date, the claim Is:
                                                                         Check all that apply.
                                                                                                                         $ 1,200.00

       34281 Doheny l'itrt< l{oad, #2276                                 0 Contingent
       Capistrano Beach, CA 92624                                        0 u n11quldated
                                                                         0 Dlspt1ted
                                                                         Basis for the claim:

       Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                         0 No
       Last 4 digits of account number         ----                      0 Yes
~ Nonprlority creditor's name and malling address                        As of the petition flllng date, the claim is:
                                                                         Check all that apply.                           $
                                                                         0 Contingent
                                                                         0 Unliquidated
                                                                         0 Disputed
                                                                         Basis for the claim:

       Date or dates debt was Incurred                                   Is the clalm subject to offset?
                                                                         0 No
       Last 4 digits of account number         ----                      0 Yes


       Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1._ of _l_
 Debtor                        Case 20-12053-BLS           Doc 75     Filed 09/29/20
                                                                               Case number Page
                                                                                           tltonowm_5
                                                                                                    _of
                                                                                                      __7 __       _ _ _ _ _ __
               Name



             Total Amounts of the Priority and Nonpriority Unsecured Claims


5. Add the amounts of priority and nonpriorlty unsecured claims.




                                                                                                      Total of claim amounts


                                                                                                      $._ _ _ _ _ _ _ _ __         _
5a. Total clalms from Part 1                                                               5a.




5b. Total claims from Part 2                                                               5b.   +    $ 1,428.19




5c. Total of Parts 1 and 2
   Lines 5a + 5b = 5c.
                                                                                           5c.       I ,1.•2s.1•




  Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page2_of i_
                                    Case 20-12053-BLS                   Doc 75                 Filed 09/29/20      Page 6 of 7
     Fill in this information to identify the case:

     Debtor name     Security First Corp.

     United States Bankruptcy Court for the:._ _ _ _ _ __ __           District of   Delaware
                                                                                     (State)
     Case number (If known):    20-12053 (BLS)                          Chapter ~


                                                                                                                                           [I Check if this is an
                                                                                                                                               amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

    1. Does the debtor have any executory contracts or unexpired leases?
          D  No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          D  Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
          Form 206NB).
    2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with
                                                                                                  whom the debtor has an executory contract or unexpired lease




j
                                              Life Insurance Policy                                 Colonial Life & Accident Company
            State what the contract or
            lease Is for and the nature                                                             Processing Center
            of the debtor's Interest
                                                                                                    P.O. Box 1365
            State the term remaining                                                                Columbia, SC 29202-1365
            List the contract number of
            any government contract
-
            State what the contract or
                                             Mailbox Agreement                                      The UPS Store
    2.2     lease Is for and the nature                                                             27762 Antomo Pkwy, Ste LI
            of the debtor's interest
                                                                                                    Ladera :Ranch CA 92594-1141
-
            State the term remaining
            List the contract number of
            any government contract
t-

           State what the contract or
                                             Base Agreement                                         IBM Corporation
    2.3    lease Is for and the nature                                                              K03G2C
           of the debtor's Interest
,__'
                                                                                                    650 Harry Road
           State the term remaining                                                                 San Jose, CA 95120
            List the contract number of
            any government contract




3          State what the contract or
           lease Is for and the nature
           of the debtor's Interest

           State the term remaining
           List the contract number of
           any government contract
f-

           State what the contract or
    2.5    lease is for and the nature
           of the debtor's Interest

           State the term remaining
           List the contract number of
           any government contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                                             page 1 of l._
                                          Case 20-12053-BLS                    Doc 75                Filed 09/29/20   Page 7 of 7


    _Fl_!! !_n t_hi;>   1i:i~ormilllon to Identify tho caso and this filing: • _ . ·• ·• ' •.         ..


      Debtor Name  _ s_e_c_u_ri_ty_ F_ir_s_t_C_o_r_p_.- - - - - - - - - - - -
      Untied SlatM Bankruptcy Court fQ( 1ne                       Dttlticl of Delaware
                                     20· l 2053_(_B_L_S_)- - - - -                         1s1°1e1
      Case number 111-~




    Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12115

    An lndlvldual who Is authorized to act on behalf of 1 non-Individual debtor, 1uch as a corporation or partnership, mutt sign and •ubmit
    this form for the achedulH of easels and II bllllles, any other document that roqulrH a declaratlon that la not Included In the document,
     nd any amendments of thou documents. This form must state th• lndlvldual's position or rolatlonahlp to the debtor. tho ldonllty of th
    document, and th• data. Bankruptcy RulH 1008 and 9011.

    WARNING - Bankruptcy fraud 11 a sartoua crime. Making a false statement, concealing property, or obtaining money or property by fraud In
    connection with 1 bankruptcy caH can result In nn0t up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.<:.§§ 152, 1~1.
    1519, and 3571.



-                       Decl•ratlon and signature



                  I am lhe presidenl . anolh&f officer, or an authorized agent of the corporation, a member or an authorized agent of the partnership; or
                  another 1t1div1dual seMng as a representative of the debtor in this case .

                  I have examined the 1nlorrnat100 In the documents checked below and I have a reasonable belier that the lnlormallon la lrue and    cor~ct:



                  0       Schedule A.IS Anet~RHI and Personal Pro,,.rty (Official Form 206A/B)

                  0       Scl!edu1- D · Creditors Who Have C/alms Secured by Properly (Official Form 2060)

                  cg      Schedule EIF: Creditors Who Hove Unsecured Claims (Olfle1111 Form ~06EJF)

                  1:9     Sch&dul& G: EHcutory Contracls and Unexpired Leases (Offletal Form 206G)

                  Cl      Sclle<1u/e H: Cod•blOIS (Official Form 206H)

                  Cl      Summary of Assets and L18bll1t1as for Non-Individuals (Olfictal Form 206Sum)

                  x
                  Cl      Amended Sehedulo _


                  0       Chap/er 11 or Cheplt1r g Cases Lisi of Credllota Who Hovo Illa 20 Larr1t1sl Unsecured Claims and Aro Nol Insiders (Official Form 20-41


                  0       Olher document lhat requires a deciaratK>n __'" __ .

                            •

                 I declare under penally or perjury lhal the forlt{lolng ta true end cotrect.


                 Ex~utedon          09/29/2020                           x ______ _. ffi~
                                   MM/00/VYYY


                                                                                 PankaJ Parekh
                                                                              Pr n°i&d11   rn• -
                                                                                 Chief Executive Oflker


    Offk111I form 202                                   Deel r Uon Under P1n1Uy or Porjury for Non-lndlvldual D btor1
